MEMORANDUM **
We have considered petitioner’s response to this court’s July 26, 2007 order to show cause why this petition for review should not be summarily denied. We conclude the Board of Immigration Appeals did not abuse its discretion in denying petitioner’s motion to reopen as untimely because it was filed more than 90 days after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioner did not provide any evidence demonstrating changed circumstances in Mexico to excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999). Further, no prima facie eligibility for relief has been shown. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003).
Because the questions raised by this petition for review are so insubstantial as not to require further argument, see United States v. Hooton, 693 F.2d 857, 858 (9th *961Cir.1982) (per curiam), the petition is summarily denied.
The motion for reinstatement of the voluntary departure period is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.